        Case 1:17-cv-00199-CRK Document 58    Filed 10/30/18     Page 1 of 8



          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                           )
CHANGZHOU TRINA SOLAR ENERGY CO., )
                                           )
                  Plaintiff,               )
                                           )
      v.                                   )
                                           )
UNITED STATES,                             )
                                           ) Court No. 17-00199
                  Defendant,               )
                                           )
      and                                  )
                                           )
SOLARWORLD AMERICAS, INC.,                 )
                                           )
                  Defendant-Intervenor.    )
__________________________________________)

                      DEFENDANT’S SUPPLEMENTAL BRIEF

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          JEANNE E. DAVIDSON
                                          Director

                                          REGINALD T. BLADES, JR.
                                          Assistant Director

OF COUNSEL:                               JUSTIN R. MILLER
JAMES HENRY AHRENS II                     Senior Trial Counsel
Attorney                                  U.S. Dept. of Justice, Civil Division
Office of the Chief Counsel               International Trade Field Office
   for Trade Enforcement and Compliance   26 Federal Plaza, Rm. 346
U.S. Department of Commerce               New York, NY 10278
                                          Tel. (212) 264-9241
                                          Fax (212) 264-1916

October 30, 2018                          Attorneys for Defendant
         Case 1:17-cv-00199-CRK Document 58                Filed 10/30/18      Page 2 of 8



       Pursuant to this Court’s order at oral argument held on October 16, 2018, defendant, the

United States, respectfully submits this supplemental brief to augment our June 7, 2018 brief in

opposition to the motions for judgment on the agency record filed by plaintiff Changzhou Trina

Solar Energy Co., Ltd. (Trina) and defendant-intervenor SolarWorld Americas, Inc. The Court

directed the United States to explain why the decision of the Department of Commerce

(Commerce) not to increase Trina’s U.S. price by the amount of countervailing duties

determined in the companion countervailing duty proceeding pertaining to the Export Buyer’s

Credit Program does not result in a “double remedy.”

                                           ARGUMENT

       The antidumping statute provides that “{t}he price used to establish export price and

constructed export price shall be . . . increased by . . . the amount of any countervailing duty

imposed on the subject merchandise under part I of this subtitle to offset an export subsidy . . . .”

19 U.S.C. § 1677a(c)(1)(C). The statute defines an “export subsidy” as “a subsidy that is, in law

or in fact, contingent upon export performance, alone or as 1 of 2 or more conditions.” 19

U.S.C. §1677(5A)(B). Thus, when Commerce determines that a subsidy is contingent upon

export performance, Commerce must increase the U.S. price determined in a companion

antidumping proceeding by the amount of any countervailing duty imposed on the subject

merchandise as a result of this finding. See 19 U.S.C. § 1677a(c)(1)(C).

       In this case, Commerce determined that it would not be appropriate to increase Trina’s

U.S. price by the amount of countervailing duties determined for Export Buyer’s Credit Program

because, in the companion countervailing duty proceeding, Commerce did not make a finding

that the Export Buyer’s Credit Program was export contingent. See generally Crystalline Silicon

Photovoltaic Products from the People’s Republic of China, 82 Fed. Reg. 32,170 (Dep’t
        Case 1:17-cv-00199-CRK Document 58                  Filed 10/30/18      Page 3 of 8



Commerce July 12, 2017) (final results 1st admin. review) (Final Results), and accompanying

Issues and Decision Memorandum (IDM) at 9-10. Instead, because the Government of China

refused to cooperate with Commerce’s inquiries as to the use and operation of the Export

Buyer’s Credit Program, Commerce determined, in accordance with 19 U.S.C. § 1677e(a)-(b), to

rely on facts otherwise available and to use an adverse inference in selecting from among the

facts otherwise available (AFA) in evaluating the program. Crystalline Silicon Photovoltaic

Products From the People’s Republic of China, 79 Fed. Reg. 76,962 (Dep’t of Commerce Dec.

23, 2014) (final affirm. countervailing duty determ.), and accompanying Issues and Decision

Memorandum (CVD Investigation IDM) at 15-16, 30, 89-94, as amended by 80 Fed. Reg. 8,592

(Dep’t of Commerce Feb. 18, 2015).

       Commerce articulated its determination in the CVD investigation as follows:

               {P}ursuant to section 776(b) of the Act, we find that the GOC
               failed to cooperate by not acting to the best of its ability, because it
               refused to allow {Commerce} to examine the source of
               information that it placed on the record regarding this issue.
               Accordingly, an adverse inference is warranted. As adverse facts
               available, we find, as discussed below under Comment 16, that
               both Trina Solar and Wuxi Suntech benefited from this program at
               the rate of 10.54 percent ad valorem, ….

CVD Investigation IDM at 15-16, see also pp. 30, 89-94.

       Because Commerce did not make a finding that the Export Buyer’s Credit Program is an

export subsidy in the countervailing duty investigation, Commerce did not increase the U.S.

price when calculating the dumping margin for the Final Results in this proceeding. IDM at 9-

10. This determination reasonably construes 19 U.S.C. § 1677a(c)(1)(C).

       The statute instructs Commerce to increase U.S. price only when the amount of

countervailing duty at issue is “imposed … to offset an export subsidy.” 19 U.S.C.

§ 1677a(c)(1)(C). The purpose of this provision is to avoid imposing a “double remedy” across


                                                  2
         Case 1:17-cv-00199-CRK Document 58                Filed 10/30/18     Page 4 of 8



companion antidumping and countervailing duty proceedings. Although 19 U.S.C. §

1677a(c)(1)(C) requires in antidumping duty proceedings a full adjustment for countervailing

duties imposed to offset an export subsidy, the legislative history provides no basis for

concluding that Congress’s action was based upon any specific assumptions about the pass-

through of subsidies into export prices other than a seeming recognition that export subsidies

could affect price comparability for dumping purposes (presumably by lowering the export

price), whereas non-export subsidies presumably would affect the price of the merchandise sold

in both markets equally. See, e.g., Senate Report on the Trade Agreements Act of 1979, S. Rep.

No. 96-249 (1979), at 94.

       This difference does not mean, however, that Congress assumed that 100 percent of

export subsidies automatically pass through into United States prices or that 100 percent of non-

export subsidies automatically pass through into the prices in both the home and United States

markets. In enacting 19 U.S.C. § 1677a(c)(1)(C), Congress may have simply recognized the

complexity of the issues that would need to be resolved to provide anything less than a complete

offset, and simply opted for a full offset for export subsidies to avoid those potential problems.

Regardless, to expand this adjustment to subsidies that are not found by Commerce to be export

subsidies would be to alter the methodological basis of this provision, address a circumstance

that Congress did not intend for Commerce to address, and reduce the remedy available to users

of the antidumping duty law.

       During the oral argument, the Court posed the following hypothetical:

               {I}f I give a company $100, either because I just give it to that one
               company and it’s going to be treated as a specific subsidy, or
               because I give it to that company and say export it, U.S. law
               remedies that in its countervailing duty statute. Right? So, an
               additional tariff is placed upon those goods to offset the value of
               that $100. How can it then ever come in on the dumping side of


                                                 3
         Case 1:17-cv-00199-CRK Document 58               Filed 10/30/18     Page 5 of 8



               the same case? Because you’ve already remedied the $100. I don't
               understand how you get to remedy it twice. Right?

Transcript at 18-19, October 16, 2018, oral argument.

       Notwithstanding whether Congress’s action was based upon any specific assumptions

about the pass-through of subsidies into export prices, we provide the Court with the following

hypothetical to speak to the Court’s question. First, let us assume that the normal value of sales

of certain widgets in China is $200, and that the export price of these widgets in the United

States is $150. If we analyze this hypothetical situation solely from the perspective of dumping,

the United States should assess $50 in antidumping duties to remedy the improper dumping that

is occurring in the United States.

       Now, let us assume that China provides an export subsidy of $100 per unit

produced/exported on top of these facts. To remedy this improper export subsidy, the United

States would impose $100 in countervailing duties. Separately, the United States must also

assess antidumping duties to account for the dumping that is still occurring. To determine the

dumping margin in this circumstance, let us assume that this export subsidy completely passes

through into the export price, which would decrease the export price to $50. Pursuant to 19

U.S.C. § 1677a(c)(1)(C), the United States must increase the export price by $100—i.e. “the

amount of any countervailing duty imposed … to offset an export subsidy.” If the United States

did not offset the U.S. price as directed by the statute, the dumping margin would be $150 and

provide $100 in “double remedy.” After adjusting for the export subsidy in this hypothetical, the

dumping margin would be $50, which as reflected above, is the proper amount of antidumping

duties that should be imposed to remedy the improper dumping.

       Next, let us alter the hypothetical by assuming that the $100 is a non-export

countervailable subsidy for each unit produced. To remedy this improper non-export subsidy,


                                                 4
         Case 1:17-cv-00199-CRK Document 58                Filed 10/30/18     Page 6 of 8



the United States would impose $100 in countervailing duties. Separately, the United States

must also assess antidumping duties to account for the dumping that is still occurring. To

determine the dumping margin in this circumstance, let us assume that the entire amount of this

subsidy passes through not only into export price, but also into domestic prices in China, i.e.,

normal value, because the non-export subsidy presumably would have a symmetrical effect in

both markets. Normal value would decrease to $100, and export price would decrease to $50.

To properly determine the dumping margin in this circumstance, there is no reason to increase

the export price by the amount of the subsidy—$100. Without any adjustment, the dumping

margin remains $50, which, as reflected above, is the proper amount of duties that should be

imposed to remedy the dumping that is occurring.

       Under both hypothetical scenarios—an export subsidy versus a non-export subsidy— the

combined antidumping and countervailing duty liability is $150. Therefore, even though the

United States does not offset export price by the countervailing duties in the circumstance

involving a non-export subsidy, there is no concern that a double remedy may exist. The duty

liability is the same in either scenario and reflects the reasonableness of Commerce’s

interpretation and application of the statute.

       In the companion countervailing duty proceeding, Commerce relied on AFA to determine

that the respondents to the proceeding received countervailable subsidies from the Export

Buyer’s Credit Program, but Commerce did not predicate this determination on a finding that the

Export Buyer’s Credit Program provides an export subsidy within the meaning of

19 U.S.C. § 1677(5A)(B). CVD Investigation IDM at 15-16, 30, 89-94. The availability of

subsidies under this program may or may not be contingent upon export performance.

Commerce was unable to reach a determination one way or another in the companion



                                                 5
        Case 1:17-cv-00199-CRK Document 58               Filed 10/30/18     Page 7 of 8



countervailing duty proceeding because the Government of China refused to cooperate in that

proceeding, and Commerce thus relied on AFA in determining countervailability. Id.

       During the oral argument, the Court expressed difficulty reconciling Commerce’s

treatment of the program during the antidumping investigation as compared to its treatment of

the program during this administrative review of the antidumping order. As part of the

antidumping duty investigation, in interpreting 19 U.S.C. § 1677a(c)(1)(C), Commerce viewed

its determination to impose a countervailing duty for the Export Buyer’s Credit Program as

implicitly reflecting a determination that the Export Buyer’s Credit Program qualified as an

export subsidy. Certain Crystalline Silicon Photovoltaic Products From the People’s Republic

of China, 79 Fed. Reg. 76,970 (Dep’t of Commerce Dec. 23, 2014) (final antidumping duty

determ.), and accompanying Issues and Decision Memorandum at 37-39 (“Therefore, for the

final determination, {Commerce} will offset the AD cash deposit rate by the export subsidy rate

calculated in the concurrent CVD investigation.”).

       Upon further reflection after issuing its determination in the antidumping investigation,

Commerce determined that this construction of the statute was not well taken as applied to

Commerce’s determination in the companion CVD investigation. Commerce reconsidered its

views and found that “{Commerce} did not make a determination in the CVD investigation …

that the Export Buyer’s Credits Program was an export subsidy.” IDM at 9-10. This view of the

program is consistent with Commerce’s current practice. IDM at 10 (citing Stainless Steel Sheet

and Strip from China, 81 Fed. Reg. 64,135 (Dep’t Commerce Sept. 19, 2016) (prelim. dumping

determ.), and accompanying Preliminary Decision Memorandum at 19, unchanged in Stainless

Steel Sheet and Strip from China, 82 Fed. Reg. 9,716 (Dep’t Commerce Feb. 8, 2017) (final

dumping determ.); Circular Welded Pipe from Pakistan, 81 Fed. Reg. 36,876 (Dep’t Commerce



                                                6
         Case 1:17-cv-00199-CRK Document 58               Filed 10/30/18     Page 8 of 8



June 8, 2016) (prelim. dumping determ.), and accompanying Preliminary Decision Memorandum

at 13, unchanged in Circular Welded Pipe from Pakistan, 81 Fed. Reg. 75,028 (Dep’t Commerce

Oct. 28, 2016) (final dumping determ.).

       Commerce’s decision not to increase Trina’s U.S. price by the amount of countervailing

duties determined in the companion CVD proceeding involving the Export Buyer’s Credit

Program implicates a reasonable interpretation of the statute. See United States v. Eurodif S. A.,

555 U.S. 305, 316 (2009) (“{Commerce’s} interpretation governs in the absence of unambiguous

statutory language to the contrary or unreasonable resolution of language that is ambiguous.”

(citations omitted)); see also Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Services, 545

U.S. 967, 981 (2005) (explaining that an agency’s departure from its prior interpretation of a

statute “is not a basis for declining to analyze the agency’s interpretation under the Chevron

framework”). Commerce’s prior treatment of the program does not detract from the

reasonableness of its current view of the program given the record of the administrative review.

                                                     Respectfully Submitted,

                                                     JOSEPH H. HUNT
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ Reginald T. Blades, Jr.
                                              By:    REGINALD T. BLADES, JR.
                                                     Assistant Director

OF COUNSEL                                           /s/ Justin R. Miller
JAMES HENRY AHRENS II                                JUSTIN R. MILLER
Attorney                                             Senior Trial Counsel
Office of the Chief Counsel                          Department of Justice, Civil Division
  For Trade Enforcement & Compliance                 Commercial Litigation Branch
United States Department of Commerce                 26 Federal Plaza – Suite 346
                                                     New York, New York 10278
October 30, 2018                                     Attorneys for Defendant


                                                 7
